Name: Council Regulation (EEC) No 1301/79 of 25 June 1979 amending Regulations (EEC) No 2511/69 and (EEC) No 1035/72 in respect of lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/26 Official Journal of the European Communities 30 . 6 . 79 COUNCIL REGULATION (EEC) No 1301 /79 of 25 June 1979 amending Regulations (EEC) No 2511 /69 and (EEC) No 1035/72 in respect of lemons THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 6 of Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regu ­ lation (EEC) No 912/79 (4 ), extended the granting of financial compensation for the marketing of lemons until the end of the 1978/79 marketing year ; Whereas these measures have encouraged the marketing of better quality products ; whereas such a trend should be furthered by retaining these measures in the coming marketing year ; whereas , therefore, when calculating the reference price for lemons, account should not be taken of the transport costs as defined in Article 23 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (5), as last amended by Regulation (EEC) No 1 208/79 (6), HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 6 of Regulation (EEC) No 2511 /69 '1 July 1979' shall be replaced by l l June 1980 '. Article 2 In the first indent of the first subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72 '30 June 1979' shall be replaced by '31 May 1980'. Article 3 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all' Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No C 93 , 9 . 4 . 1979 , p. 49 . ( 2 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). (3 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . (4 ) OJ No L 116, 11 . 5 . 1979 , p. 1 . (5 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (6) OJ No L 153, 21 . 6 . 1979, p. 1 .